                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:20-cv-509-FDW
                                    (3:10-cr-87-FDW-4)

ADRIAN PARKER,                                         )
                                                       )
                           Petitioner,                 )
                                                       )                ORDER
        v.                                             )
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                  Respondent.                          )
___________________________________                    )

        THIS MATTER comes before the Court on pro se Petitioner’s “Motion to Dismiss

[Judgment] for Clerical Mistake” that was docketed as a Motion to Vacate pursuant to 28 U.S.C.

§ 2255.1 (Doc. No. 1). For the reasons that follow, the Court finds that this is an unauthorized,

successive § 2255 petition which must be dismissed for lack of jurisdiction.

        I.       BACKGROUND

        Petitioner pled guilty in the underlying criminal case to a single count of conspiracy to

possess with intent to distribute cocaine. (3:10-cr-87 (CR) Doc. No. 123). In a Judgment entered

on January 23, 2013, Petitioner was sentenced to 210 months’ imprisonment followed by five years

of supervised release. (CR Doc. No. 269); see (CR Doc. No. 281)(Amended Judgment entered on

March 20, 2013). The Fourth Circuit affirmed, United States v. Parker, 539 F. App’x 228 (4th Cir.

2013), and the United States Supreme Court denied certiorari, Parker v. United States, 134 S. Ct.

979 (2014).

        In 2014, Petitioner filed a § 2255 Motion to Vacate raising several claims of ineffective


1
 No notice is required pursuant to United States v. Castro, 540 U.S. 375 (2003) before recharacterizing the Motion as
a § 2255 petition because this is not Petitioner’s first § 2255 petition.
                                                           1



             Case 3:20-cv-00509-FDW Document 2 Filed 09/17/20 Page 1 of 4
assistance of counsel and challenging the voluntary nature of his guilty plea, case number 3:14-

cv-676. The Court dismissed and denied the § 2255 Motion to Vacate on the merits. Parker v.

United States, 2015 WL 2371644 (W.D.N.C. May 18, 2015). The Fourth Circuit dismissed

Petitioner’s appeal. United States v. Parker, 627 F. App’x 203 (4th Cir. 2015).

       In 2016, Petitioner filed a “Motion under 599 Amendment” that the Court construed as an

unauthorized second or successive § 2255 Motion to Vacate and dismissed for lack of jurisdiction,

case number 3:16-cv-35. Parker v. United States, 2016 WL 270309 (W.D.N.C. Jan. 21, 2016).

The Fourth Circuit dismissed Petitioner’s appeal. United States v. Parker, 651 F. App’x 187 (4th

Cir. 2016).

       Petitioner has now filed the instant Motion, which was not signed under penalty of perjury

and is largely illegible. He appears to claim that he was wrongfully prosecuted and seeks

immediate release from Bureau of Prisons’ custody.

       II.      LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 2255, a prisoner in federal custody may move the court which

imposed his sentence to vacate, set aside, or correct the sentence if it was imposed in violation of

federal constitutional or statutory law, was imposed without proper jurisdiction, is in excess of the

maximum authorized by law, or is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

However, “[a] second or successive motion must be certified...by a panel of the appropriate court

of appeals to contain” either:

              (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have found the movant guilty of the
       offense; or

              (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

                                                 2



             Case 3:20-cv-00509-FDW Document 2 Filed 09/17/20 Page 2 of 4
28 U.S.C. § 2255(h).

        “The court of appeals may authorize the filing of a second or successive application only

if it determines that the application makes a prima facie showing that the application satisfies the

requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C). In the absence of pre-filing

authorization, a district court lacks jurisdiction to consider an application containing abusive or

repetitive claims. United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), abrogated in part

on other grounds by United States v. McRae, 793 F.3d 392 (4th Cir. 2015).

        III.    DISCUSSION

        The instant Motion to Vacate is deficient in that it was not submitted on the § 2255 form,

was not verified (signed under penalty of perjury), and is largely illegible. Moreover, it appears

to be an unauthorized second or successive § 2255 petition over which the Court lacks jurisdiction.

Petitioner has already filed a § 2255 petition which the Court denied on the merits. He subsequently

filed another pro se Motion seeking relief in his criminal case that was dismissed as an

unauthorized successive § 2255 petition. Petitioner has now filed a third § 2255 petition and he

does not allege that he has received permission from the Fourth Circuit a second or successive §

2255 petition or that any exception applies. Accordingly, the instant Motion to Vacate will be

dismissed as an unauthorized second or successive § 2255 petition over which the Court lacks

jurisdiction.

        III.    CONCLUSION

        For the reasons stated herein, the instant § 2255 Motion to Vacate is dismissed as an

unauthorized, successive § 2255 petition over which the Court lacks jurisdiction.

        IT IS, THEREFORE, ORDERED that:


                                                 3



          Case 3:20-cv-00509-FDW Document 2 Filed 09/17/20 Page 3 of 4
1.      Petitioner’s “Motion to Dismiss [Judgment] for Clerical Mistake” is construed as a

        § 2255 Motion to Vacate and is DISMISSED for lack of jurisdiction.

2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

        Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

        appealability. See 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322,

        338 (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that

        reasonable jurists would find the district court’s assessment of the constitutional

        claims debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

        relief is denied on procedural grounds, a petitioner must establish both that the

        dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right).


                                Signed: September 16, 2020




                                           4



     Case 3:20-cv-00509-FDW Document 2 Filed 09/17/20 Page 4 of 4
